DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending (see Note to Applicant below regarding claim numbering). Claims 1-20 have been canceled. 

Notes to Applicant
Claim 40 is repeated twice. Accordingly, there are presently 21 claims. Applicant is instructed to rectify any deficiencies in fees, as appropriate, given the number of claims. 
Note that examiner has interpreted the second claim 40 as claim 41, where this interpretation holds for the remainder of the office action. [The Office Action Summary (PTO-326) lists claims 21-40 as rejected, since that corresponds to applicant’s current claim numbering; examiner reiterates, though, that all claims, including both claims 40, are presently rejected.]

Specification
The disclosure is objected to because of the following informalities: in the second paragraph on page 25 of applicant’s specification as filed, applicant concludes with “the real-time editor 250 may,” where it appears that applicant has not finished the sentence.
Appropriate correction is required. Applicant is asked to review the specification to ensure that any other mistakes are addressed.


Claim Objections
Claims 36-41 are objected to because of the following informalities:  applicant cites claim 30 as the parent claim for claims 36-41. However, given that these claims are directed to a method, it appears that applicant intends for them to be dependent on claim 35, the method claim. Appropriate correction is required. Examiner’s has interpreted claims 36-41 to be dependent on the parent claim 35; this interpretation can be found throughout this office action. (Claim 41 is dependent on claim 39, which itself is dependent on claim 35.) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “the visual file history tools,” which lacks antecedent basis. Note that the claim depends on claim 39, while “the visual file history tools” are recited in claim 40. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 21 and 28 are directed to a system; claim 35 is directed to a method. Thus, claims 21, 28, and 35 are directed to statutory categories of invention. However, claims 21-41 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 

The abstract idea of claims 21 and 28 is:
send[ing] a printing command;
limit[ing] access by access rights;
control[ing] project files, wherein access rights include version control data;
provide[ing] real-time interactivity contemporaneously with real-time visual file edits.

The abstract idea of claim 35 is:
providing contemporaneous real-time multi-user interactivity with visual file edits to files stored;
limiting access by operation of access rights.
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claims are directed to collaboratively editing work documents and limiting access based on access rights, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the abstract idea that the claims are directed to covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process, i.e. a process aimed at limiting access based on access rights. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Lastly, nothing in the claim elements precludes the steps from practically being performed mentally or manually. In this case, one could accomplish the italicized steps above by 1) providing a collaborative workspace with individuals editing a document, e.g. a blueprint, in real-time; 2) limiting editing access based on an individual’s role. Claims 21 and 28 contain the additional steps of: 3) sending a print request to a print facility (e.g. FedEx Kinko’s); 4) controlling access to project files. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claims 21 and 28: “printing system”; “print utility”; “printing controller”; “printer”; “network”; “project management system”; “electronic printing command”; “version control system”; “project file editing system”; “graphical user interface”; “screen”; “visual editing utilities”; “multi-user interactivity utilities”; claim 28: “printing system”; “print utility”; “printing controller”; “printer”; “network”; claim 35: “computerized”; “computer network”; “graphical user interface”; “network”; “visual editing utilities”; “file data storage”; “project management system”; “real-time multi-user interactivity utilities”; “user interface screen”; “print utility”; “printing controller”; “printer”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification as filed demonstrates generic computing elements, e.g. on page 15, lines 5-10; page 16, lines 8-12; page 18, line 23; page 25, lines 14 to 18. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional element in claim describing “an electronic printing command may be sent via the project management system to the print utility” in claims 21 and 28 is insignificant extra-solution activity, as per MPEP 2106.05(g), since it merely describes transmitting information.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
	The additional element in claims 21 and 28 describing “an electronic printing command may be sent via the project management system to the print utility” is reevaluated at Step 2B; however, it’s still not significantly more. Receiving or transmitting data over a network is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see MPEP 2106.05(d)), and therefore is not significantly more. See also Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 22, 29, and 36 include the additional element of a “data storage device.” As noted above, this generic recitation of computing elements amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more. 
	Claims 23, 30 further describe the nature, content, and/or structure of the “data storage device.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 24, 38 further describe the nature, content, and/or structure of the “communication between the print utility and printing controller.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 25 further describes the nature, content, and/or structure of the “visual editing utilities.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 26, 32 includes the additional element of an “access system.” As noted above, this generic recitation of computing elements amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 27, 31 include the additional element of “visual file history utilities.” As noted above, this generic recitation of computing elements amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 33 includes the additional element of a “printer.” As noted above, this generic recitation of computing elements amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 34 further describes the nature, structure, and/or content of the “access system.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 37 further describes the nature, structure, and/or content of the “visual editing tools.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 39 further describes the nature, structure, and/or content of the “access rights.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 40 includes the additional element of “visual file history tools.” As noted above, this generic recitation of computing elements amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 41 further describes the nature, content, and/or structure of the “visual file history tools.” While helpful, this merely narrows the abstract idea. This embellishment of the abstract idea does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 21-41 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bly (US 5220657) in view of Saito (US 20170322754), Friesenhahn et al. (US 20070260648), and Newman et al. (US 8453052).


Claim 21
Regarding claim 21, Bly discloses: printing system {as seen in Fig. 1, which depicts system for printing via printer 22; col. 15, lines 25 to 47}, comprising: a print utility in functional communication with printer over a network {printer icon 38 defines print utility, one that’s in functional communication with printing server 20 and printer 22 connected to LAN 12, i.e. over a network; Fig. 1; col. 36, lines 5 to 35}; a project management system functionally coupled to the print utility {shared book 40 defines project management system, one that’s functionally coupled to printer icon 38, i.e. the print utility, given that a user can move a file to printer icon 38 for printing; col. 36, lines 5 to 20} such that an electronic printing command may be sent via the project management system to the print utility {as described in col. 36, lines 5 to 20}; the project management system including a version control system that controls project files of the project management system {version control system that controls project files of the project management system evidenced via number of remote versions to keep field 55 allows the user to keep previous versions of an edited entry on remote server 16; Fig. 4; col. 20, lines 40 to 45}.
	Bly doesn’t explicitly disclose: a printing controller; access to [the print utility] is limited by access rights within the project management system; access rights include version control data; a project file editing system functionally coupled to the version control system that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities. (Examiner notes bracketed term shown in Bly.)
However, Saito teaches a similar system for printing. Saito discloses: a printing controller {printer controller (PRTC) 8; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly to include the features of Saito. Given that Bly is directed to printing workbook entries, one of ordinary skill in the art would have been motivated to utilize a printing controller, thereby ensuring the coordination of printing according to business rules. One of ordinary skill in the art would have been motivated to ensure printing according to business rules, and therefore modify Bly with Saito.
The combination of Bly and Saito doesn’t explicitly disclose: access to [the print utility] is limited by access rights within the project management system; access rights include version control data; a project file editing system functionally coupled to the version control system that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities. (Examiner notes bracketed term shown in Bly.)
However, Friesenhahn teaches a similar system for permission-based document access. Friesenhahn discloses: access to documents is limited by access rights within a project management system {with reference to Fig. 3, document server 100 compares user 210's authorizations with the file access permissions of the different versions of the document available, thereby limiting access in light of access rights; para. [0059], [0060]}; access rights include version control data {user 210's authorizations, i.e. access rights, are compared with the most commonly accessed document, where if the user's authorizations are insufficient to view the most commonly accessed document, document server 100 looks for a less-restricted version, i.e. access rights include version control data, given that said rights relate to version being retrieved; para. [0060]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Saito to include the features of Friesenhahn. Given that Bly is directed to collaborative file editing with multiple versions of the same document, one of ordinary skill would have been motivated to ensure that each and every access point for all versions of the document are maintained and updated appropriately, thereby facilitating access based on user access level {para. [0003], [0004] of Friesenhahn}. One of ordinary skill in the art would have been motivated to facilitate access based on user access level, and therefore modify Bly and Saito with Friesenhahn. 
The combination of Bly, Saito, and Friesenhahn doesn’t explicitly disclose: a project file editing system functionally coupled to the version control system that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities.
However, Newman teaches a similar system for collaborative file editing. Newman discloses: a project file editing system functionally coupled to a version control system {browser-based application represents project file editing system that’s coupled to version control system in server; Fig. 4; col. 4, lines 25 to 40; col. 5, lines 22 to 25} that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities {graphical user interface represented by edit tab 404, the edit tab 404 providing visual editing utilities via controls for editing, together on the same screen as multi-user interactivity utilities represented by additional tabs, e.g. collaborate, at top of browser; Fig. 4; col. 4, lines 13 to 35}, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities {as indicated by indication 406, real-time interactivity contemporaneously with real-time visual file edits provided via additional tabs, i.e. multi-user interactivity utilities; col. 4, lines 20 to 25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Saito, and Friesenhahn to include the features of Newman. Given that Bly is directed to collaborative file editing with multiple versions of the same document, one of ordinary skill would have been motivated to notify collaborators of potential edit conflicts, in order to reduce the risk of losing conflicting data {col. 1, lines 14 to 28 of Newman}. One of ordinary skill in the art would have been motivated to reduce editing conflicts, and therefore modify Bly, Saito, and Friesenhahn with Newman. 

Claims 22, 29, and 36
Regarding claims 22, 29, and 36, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claims 21, 28, and 35, respectively. Bly further discloses: a data storage device functionally coupled to the project management system / the step of providing access to a data storage device, the data storage system being in functional communication with the project management system {large capacity remote storage facility, such as a UNIX minicomputer 24 may be connected to LAN 12; col. 15, lines 35 to 40; as seen in Fig. 1, this is functionally coupled to or in functional communication with workbook 40}.

Claims 23 and 30
Regarding claims 23 and 30, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claims 22 and 29, respectively. Bly further discloses: the data storage device is functionally connected to the print utility {large capacity remote storage facility, such as a UNIX minicomputer 24 may be connected to LAN 12; col. 15, lines 35 to 40; as seen in Fig. 1, this is functionally coupled to printer icon 38}.

Claims 24 and 38
Regarding claims 24 and 38, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claims 21 and 35, respectively. Saito further discloses: the communication between a print utility and printing controller is two-way {two-way communication between print controller (PRTC) 8 and input unit 18, i.e. the print utility; Fig. 1; para. [0044], [0048]}.

Claims 25 and 37
Regarding claims 25 and 37, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claims 21 and 35, respectively. Newman further discloses: the visual editing utilities are separate from the multi-user interactivity utilities within the project file editing system / the visual file editing tools and multi-user interactivity are separated within the user interface screen {edit tab 404, which provides visual editing utilities/tools via controls for editing, separate[d] from multi-user interactivity utilities represented by additional tabs, e.g. collaborate, at top of browser; Fig. 4; col. 4, lines 13 to 35}.

Claims 26 and 32
Regarding claims 26 and 32, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claims 21 and 31, respectively. Bly further discloses: an access system functionally coupled to each of the project management system and the print utility {access system indicated by access field list 56, this list being functionally coupled to the workbook 40 and printer icon 38, given that modules reside on computer with shared memory; Fig. 4; col. 20, lines 33 to 45}.
Friesenhahn further discloses: limiting access to the document {with reference to Fig. 3, document server 100 compares user 210's authorizations with the file access permissions of the different versions of the document available, thereby limiting access; para. [0059], [0060]}. (Examiner notes that print utility disclosed by Bly.)


Claims 27, 31, and 40
Regarding claims 27, 31, and 40, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claims 21, 30, and 39, respectively. Bly further discloses: the project file editing system further includes visual file history utilities / providing, on the same user interface screen of the graphical user interface at the same time visual file history tools {as seen in Fig. 5, where visual file history utilities/tools are represented by revision level 65, last modification date 65B on property sheet 60A, since it visually depicts history; col. 21, lines 32 to 45}.

Claim 28
Regarding claim 21, Bly discloses: printing system {as seen in Fig. 1, which depicts system for printing via printer 22; col. 15, lines 25 to 47}, comprising: a print utility in functional communication with printer over a network {printer icon 38 defines print utility, one that’s in functional communication with printing server 20 and printer 22 connected to LAN 12, i.e. over a network; col. 36, lines 5 to 35}; a project management system functionally coupled to the print utility {shared book 40 defines project management system, one that’s functionally coupled to printer icon 38, i.e. the print utility, given that a user can move a file to printer icon 38 for printing; col. 36, lines 5 to 20} such that an electronic printing command may be sent via the project management system to the print utility {as described in col. 36, lines 5 to 20}; the project management system including a version control system that controls project files of the project management system {version control system that controls project files of the project management system evidenced via number of remote versions to keep field 55 allows the user to keep previous versions of an edited entry on remote server 16; Fig. 4; col. 20, lines 40 to 45}; the visual editing utilities are separate from the multi-user interactivity utilities within the project file editing system {edit tab 404, which provides visual editing utilities via controls for editing, separate from multi-user interactivity utilities represented by additional tabs, e.g. collaborate, at top of browser; Fig. 4; col. 4, lines 13 to 35}.
	Bly doesn’t explicitly disclose: [the print utility being in functional] two-way communication [with a] printing controller; access to [the print utility] is limited by access rights within the project management system; access rights include version control data; a project file editing system functionally coupled to the version control system that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities. (Examiner notes bracketed term shown in Bly.)
However, Saito teaches a similar system for printing. Saito discloses: [the print utility being in functional] two-way communication [with a] printing controller {two-way communication between print controller (PRTC) 8 and input unit 18, i.e. the print utility; Fig. 1; para. [0044], [0048]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly to include the features of Saito. Given that Bly is directed to printing workbook entries, one of ordinary skill in the art would have been motivated to utilize a printing controller, thereby ensuring the coordination of printing according to business rules. One of ordinary skill in the art would have been motivated to ensure printing according to business rules, and therefore modify Bly with Saito.
The combination of Bly and Saito doesn’t explicitly disclose: access to [the print utility] is limited by access rights within the project management system; access rights include version control data; a project file editing system functionally coupled to the version control system that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities. (Examiner notes bracketed term shown in Bly.)
However, Friesenhahn teaches a similar system for permission-based document access. Friesenhahn discloses: access to documents is limited by access rights within a project management system {with reference to Fig. 3, document server 100 compares user 210's authorizations with the file access permissions of the different versions of the document available, thereby limiting access in light of access rights; para. [0059], [0060]}; access rights include version control data {user 210's authorizations, i.e. access rights, are compared with the most commonly accessed document, where if the user's authorizations are insufficient to view the most commonly accessed document, document server 100 looks for a less-restricted version, i.e. access rights include version control data, given that said rights relate to version being retrieved; para. [0060]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Saito to include the features of Friesenhahn. Given that Bly is directed to collaborative file editing with multiple versions of the same document, one of ordinary skill would have been motivated to ensure that each and every access point for all versions of the document are maintained and updated appropriately, thereby facilitating access based on user access level {para. [0003], [0004] of Friesenhahn}. One of ordinary skill in the art would have been motivated to ensure that all versions of a document are maintained and updated appropriately, and therefore modify Bly and Saito with Friesenhahn. 
The combination of Bly, Saito, and Friesenhahn doesn’t explicitly disclose: a project file editing system functionally coupled to the version control system that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities.
However, Newman teaches a similar system for collaborative file editing. Newman discloses: a project file editing system functionally coupled to a version control system {browser-based application represents project file editing system that’s coupled to version control systeml in server; Fig. 4; col. 4, lines 25 to 40; col. 5, lines 22 to 25} that includes a graphical user interface that provides visual editing utilities together on the same screen as multi-user interactivity utilities {graphical user interface represented by edit tab 404, the edit tab 404 providing visual editing utilities via controls for editing, together on the same screen as multi-user interactivity utilities represented by additional tabs, e.g. collaborate, at top of browser; Fig. 4; col. 4, lines 13 to 35}, wherein the multi-user interactivity utilities provide real-time interactivity contemporaneously with real-time visual file edits of the visual editing utilities {as indicated by indication 406, real-time interactivity contemporaneously with real-time visual file edits provided via additional tabs, i.e. multi-user interactivity utilities; col. 4, lines 20 to 25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Saito, and Friesenhahn to include the features of Newman. Given that Bly is directed to collaborative file editing with multiple versions of the same document, one of ordinary skill would have been motivated to notify collaborators of potential edit conflicts, in order to reduce the risk of losing conflicting data {col. 1, lines 14 to 28 of Newman}. One of ordinary skill in the art would have been motivated to reduce editing conflicts, and therefore modify Bly, Saito, and Friesenhahn with Newman. 
 
Claim 33
	Regarding claim 33, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claim 32. Saito further discloses: a printer functionally coupled to the printing controller {a as seen in Fig. 1, where print controller (PRTC) 8 coupled to printer; para. [0044], [0048]}.

Claim 34
Regarding claim 34, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claim 33. Friesenhahn further discloses: access system limits access to the project management system {with reference to Fig. 3, document server 100 compares user 210's authorizations with the file access permissions of the different versions of the document available, thereby limiting access; para. [0059], [0060]}.

Claim 35
	Regarding claim 35, Bly discloses: a method of computerized interfacing, for reducing computing and interface requirements in a computer network with access to printing {as seen in Fig. 1, which depicts method of computerized interfacing, for reducing computing and interface requirements in a computer network with access to printing; col. 15, lines 25 to 47}, comprising the steps of: providing a graphical user interface over a network, the graphical user interface being in functional communication with file data storage, a project management system {graphical user interfaces seen in Figs. 2-4, these being in functional communication with file data storage, i.e. UNIX minicomputer 24, and project management system represented by workbooks 40; col. 15, lines 35 to 40; as seen in Fig. 1, these components are functionally coupled to workbook 40 via LAN, i.e. network}; providing access to a print utility via the graphical user interface {printer icon 38 defines print utility via graphical user interface; Fig. 1; col. 36, lines 5 to 35}, the print utility being in functional communication with a printer {printer icon 38 in functional communication with printing server 20 and printer 22 connected to LAN 12, i.e. over a network; Fig. 1; col. 36, lines 5 to 35}.
Bly doesn’t explicitly disclose: visual editing utilities; real-time multi-user interactivity utilities; printing controller; providing, on the same user interface screen of the graphical user interface at the same time visual file editing tools and multi-user interactivity tools; providing, via the visual file editing tools and multi-user interactivity tools, contemporaneous real-time multi-user interactivity with visual file edits to files stored in association with the file data storage; limiting access to [the print utility] by operation of access rights within the project management system. (Examiner notes bracketed term shown in Bly.)
However, Saito teaches a similar system for printing. Saito discloses: a printing controller {printer controller (PRTC) 8; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bly to include the features of Saito. Given that Bly is directed to printing workbook entries, one of ordinary skill in the art would have been motivated to utilize a printing controller, thereby ensuring the coordination of printing according to business rules. One of ordinary skill in the art would have been motivated to ensure printing according to business rules, and therefore modify Bly with Saito.
The combination of Bly and Saito doesn’t explicitly disclose: visual editing utilities; real-time multi-user interactivity utilities; providing, on the same user interface screen of the graphical user interface at the same time visual file editing tools and multi-user interactivity tools; providing, via the visual file editing tools and multi-user interactivity tools, contemporaneous real-time multi-user interactivity with visual file edits to files stored in association with the file data storage; limiting access to [the print utility] by operation of access rights within the project management system. (Examiner notes bracketed term shown in Bly.)
However, Friesenhahn teaches a similar system for permission-based document access. Friesenhahn discloses: limiting access to documents by operation of access rights within the project management system {with reference to Fig. 3, document server 100 compares user 210's authorizations with the file access permissions of the different versions of the document available, thereby limiting access in light of access rights; para. [0059], [0060]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly and Saito to include the features of Friesenhahn. Given that Bly is directed to collaborative file editing with multiple versions of the same document, one of ordinary skill would have been motivated to ensure that each and every access point for all versions of the document are maintained and updated appropriately, thereby facilitating access based on user access level {para. [0003], [0004] of Friesenhahn}. One of ordinary skill in the art would have been motivated to ensure that all versions of a document are maintained and updated appropriately, and therefore modify Bly and Saito with Friesenhahn. 
The combination of Bly, Saito, and Friesenhahn doesn’t explicitly disclose: visual editing utilities; real-time multi-user interactivity utilities; providing, on the same user interface screen of the graphical user interface at the same time visual file editing tools and multi-user interactivity tools; providing, via the visual file editing tools and multi-user interactivity tools, contemporaneous real-time multi-user interactivity with visual file edits to files stored in association with the file data storage.
However, Newman teaches a similar system for collaborative file editing. Newman discloses: visual editing utilities and real-time multi-user interactivity utilities {edit tab 404 defines visual editing utilities via controls for editing, whereas multi-user interactivity utilities represented by additional tabs, e.g. collaborate, at top of browser; Fig. 4; col. 4, lines 13 to 35}; providing, on the same user interface screen of the graphical user interface at the same time visual file editing tools and multi-user interactivity tools {as depicted in Fig. 4, where both are displayed at the same time; col. 4, col. 4, lines 13 to 35}; providing, via the visual file editing tools and multi-user interactivity tools, contemporaneous real-time multi-user interactivity with visual file edits to files stored in association with the file data storage {as indicated by indication 406, contemporaneous real-time multi-user interactivity with visual file edits to files stored in association with the file data storage provided; col. 4, lines 20 to 25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bly, Saito, and Friesenhahn to include the features of Newman. Given that Bly is directed to collaborative file editing with multiple versions of the same document, one of ordinary skill would have been motivated to notify collaborators of potential edit conflicts, in order to reduce the risk of losing conflicting data {col. 1, lines 14 to 28 of Newman}. One of ordinary skill in the art would have been motivated to reduce editing conflicts, and therefore modify Bly, Saito, and Friesenhahn with Newman. 

Claim 39
Regarding claim 39, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claim 35. Bly further discloses: the print utility {printer icon 38 defines print utility; Fig. 1; col. 36, lines 5 to 35}
Friesenhahn further discloses: there are a plurality of access rights which each have varying levels of limit access to documents {document server allows for differing "levels" of the document, such that one audience may have access to one level of the document, while another audience can access a second level, these levels representing plurality of access rights each having varying levels of limit to access documents; para. [0027]}.

Claim 41
Regarding claim 40, the combination of Bly, Saito, Friesenhahn, and Newman discloses the features of claim 39. Bly further discloses: the visual file history tools are separated from the visual file editing tools and multi-user interactivity within the user interface screen {as depicted in Figs. 2-5; col. 19, lines 1 to 25; col. 19, lines 54 to 65}.

Response to Arguments
Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive.
With respect to the previous rejection under 35 USC 101, applicant does not provide any arguments, citing the newly amended claims. Applicant is directed to the rejection above.
With respect to the previous rejection under 35 USC 103, applicant does not provide any arguments, citing the newly amended claims. Applicant is directed to the rejection above.
Accordingly, examiner has found applicant’s arguments unpersuasive and maintains the position set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080307321, directed to construction document management and distribution; see para. [0035].
US 20130339847, directed to managing editing in a collaborative environment; see para. [0042].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        1/14/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689